Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
             The following is an examiner’s statement of reasons for allowance: 
             Regarding independent claim 1, the cited prior art of Lin (US 2019/0101817)/Takai (U.S. 10,018,904) fails to disclose the step of “depositing a photosensitive layer over the reflective film stack, wherein the photosensitive layer is deposited in direct contact with the first material or the second material.”, in combination with the rest of the steps recited in amended claim 1. 
        Regarding independent claim 8, the cited prior art of Lin (US 2019/0101817)/Takai (U.S. 10,018,904)/ Ryu et al (US 8,795,931) fails to disclose the step of “depositing a planarity layer over a target layer, the target layer having a non-planar top surface; planarizing the planarity layer using a chemical mechanical planarization (CMP) process, in combination with the rest of the steps recited in amended claim 8. 
   Regarding independent claim 16, the cited prior art of Suzuki (US 2017/0336721) fails to disclose the steps of “depositing a target layer over a semiconductor substrate, wherein the target layer is deposited with a non-planar top surface; planarizing the target layer”, in combination with the rest of the steps recited in amended claim 16. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713